Citation Nr: 0525356	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for diabetes mellitus, 
with peripheral neuropathy, coronary artery disease, and 
diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
prostate cancer and for diabetes mellitus with peripheral 
neuropathy, coronary artery disease, and diabetic 
retinopathy.  The veteran responded by filing a Notice of 
Disagreement received in July 2003, and was sent a March 2004 
Statement of the Case by the RO.  He then filed a May 2004 VA 
Form 9, perfecting his appeal of these issues.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

3.  The veteran's prostate cancer was not incurred during 
military service or within a year thereafter.  

4.  The veteran's diabetes mellitus, with peripheral 
neuropathy, coronary artery disease, and diabetic retinopathy 
was not incurred during military service or within a year 
thereafter.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for 
diabetes mellitus, with peripheral neuropathy, coronary 
artery disease, and diabetic retinopathy, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for prostate cancer and 
for diabetes mellitus, with peripheral neuropathy, coronary 
artery disease, and diabetic retinopathy.  Service connection 
may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  Service connection may also be 
awarded for certain disabilities, such as diabetes or 
malignant tumors, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran has alleged exposure to Agent Orange during 
military service, resulting in his claimed disabilities.  A 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam will include service in 
other locations if the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  Service in Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2004).  

Military records indicate the veteran served aboard the USS 
Constellation off the shores of Vietnam.  He has stated he 
went ashore into Vietnam during military service as part of a 
training exercise involving the rescue of downed pilots.  
However, there is no indication in the record that the 
veteran ever went ashore into the Republic of Vietnam.  
Neither his service medical nor service personnel records 
reflect such service.  

The veteran's representative has argued that because the 
veteran was awarded the Vietnam Campaign Medal, his service 
in Vietnam is established.  However, the Vietnam Campaign 
Medal was issued both to personnel serving in the Republic of 
Vietnam, and those serving in direct support of combat 
operations of Vietnam, without being in the geographical 
limits of Vietnam.  Thus, the veteran's receipt of the 
Vietnam Campaign Medal is not definite proof of military 
service ashore in Vietnam.  

In a 1997 opinion , the VA General Counsel held that service 
on a deep water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, evidence of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

In this case, there is no evidence indicating that the 
veteran served in Vietnam.  While veteran's service personnel 
records confirm that the veteran was deployed aboard the USS 
Constellation, which in turn was deployed in the waters of 
Vietnam, there was no indication that the ship ever docked in 
one of the ports of Vietnam.  Similarly, there is no 
competent evidence that the veteran was actually in the 
Republic of Vietnam or otherwise exposed to Agent Orange 
during active service. 

Beyond this fact, even if the Board were to assume he did go 
ashore for a few days, the Board finds it unlikely, in the 
extreme, that such very limited exposure to Vietnam would 
have caused his current disabilities based on what could only 
be considered exceptionally limited exposure to herbicides 
while in Vietnam.  Under such circumstances, exposure to 
herbicides may not be presumed.  

Even if the veteran's limited exposure to the country of 
Vietnam could be verified, the presumption cited above would 
be clearly rebutted by the extremely limited exposure to both 
the country and the residuals of herbicide used in that 
country many years ago. 

The veteran's claimed disabilities of prostate cancer and 
diabetes mellitus have been confirmed by both private and VA 
medical records, so the remaining question before the Board 
is whether such disabilities began during military service, 
or within a year thereafter.  Also, prostate cancer and 
diabetes mellitus are presumed service-connected for veterans 
exposed to herbicides, as noted above.  

The veteran's service medical records are negative for any 
diagnoses of or treatment for prostate cancer or diabetes, 
with related complications.  His medical treatment records 
immediately following service are also negative for these 
disabilities, indicating service connection on a direct basis 
is not warranted.  Such facts only provide evidence against 
these claims.      

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Additionally, the veteran does not contend that this prostate 
cancer or diabetes began during military service or within a 
year thereafter.  His sole contention is that he was exposed 
to Agent Orange during military service in Vietnam, and 
developed diabetes mellitus and prostate cancer many years 
thereafter.  However, as noted above, because his service 
ashore in Vietnam has not been verified, service connection 
for prostate cancer and diabetes mellitus, with peripheral 
neuropathy, coronary artery disease, and diabetic retinopathy 
must be denied.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for prostate cancer 
and diabetes mellitus, with peripheral neuropathy, coronary 
artery disease, and diabetic retinopathy, claimed as 
secondary to herbicide exposure.  The evidence of record does 
not establish that the veteran was exposed to herbicides 
during military service, and he did not incur either prostate 
cancer or diabetes mellitus during military service, or 
within a year thereafter.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2004 
Statement of the Case and April 2003 and February 2004 RO 
letters to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  The veteran has reported 
that he receives medical care at the VA medical center in 
Tuskegee, AL, and these records were obtained.  Private 
medical records have been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 2003, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  

Finally, the veteran's claim was adjudicated most recently in 
March 2004, in light of the additional development performed 
subsequent to June 2003.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2004).  As service and 
post-service medical records provide no basis to grant these 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained. 

ORDER

Entitlement to service connection for prostate cancer is 
denied.  

Entitlement to service connection for diabetes mellitus, with 
peripheral neuropathy, coronary artery disease, and diabetic 
retinopathy is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


